                                                                                               FILE
                                                                                           U.S. DISTRICT COURT
                                                                                         MIDDLE DISTRICT OF TENN.


                            UNITED STATES DISTRICT COURT                                      DEC 18 2019
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA                                                                      ftFOtY CLERK
                                                             NO.
        V.                                        >
                                                                     21 U.S.C. § 841(a)(1)
CONLEY JOHNSON                                    )                  21 U.S.C. § 846
  aka "Con"                                       )

                                   INDICTMENT
                                          COUNT ONE

       THE GRAND JURY CHARGES:

       Beginning not later than on or about May 1, 2019, the exact date being unknown to the

Grand Jury, through on or about May 29, 2019, in the Middle District of Tennessee and elsewhere,

CONLEY JOHNSON, aka "Con," did combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury to knowingly and intentionally distribute and possess with

intent to distribute a quantity of a mixture and substance containing a detectable amount of heroin,

a Schedule I controlled substance; and 40 grams or more of a mixture and substance containing a

detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-pip(,ridinyl] propanamide, commonly

known as fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1).

       All in violation of Title 21, United States Code, Section 846.

       Before the defendant committed the offense charged in Count One, the defendant was

convicted of a serious violent felony, for which he served more than 12 months of imprisonment

and for which he was released from serving any term of imprisonment related to that offense within

15 years of the commencement of the instant offense.




       Case 3:19-cr-00323 Document 3 Filed 12/18/19 Page 1 of 4 PageID #: 5
                                          COUNT TWO

        THE GRAND JURY FURTHER CHARGES:

       On or about May 14, 2019, in the Middle District of Tennessee, CONLEY JOHNSON,

aka "Con," did knowingly and intentionally possess with intent to distribute and distribute a

quantity of a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance; and a quantity of a mixture and substance containing a detectable amount of

N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide, commonly known as fentanyl, a

Schedule II controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1).

       Before the defendant committed the offense charged in Count Two, the defendant was

convicted of a serious violent felony, for which he served more than 12 months of imprisonment

and for which he was released from serving any term of imprisonment related to that offense within

15 years of the commencement of the instant offense.

                                        COUNT THREE

       THE GRAND JURY FURTHER CHARGES:

       On or about May 23, 2019, in the Middle District of Tennessee, CONLEY JOHNSON,

aka "Con," did knowingly and intentionally possess with intent to distribute and distribute a

quantity of a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance; and a quantity of a mixture and substance containing a detectable amount of

N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, commonly known as fentanyl, a

Schedule II controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(1).




                                                2

      Case 3:19-cr-00323 Document 3 Filed 12/18/19 Page 2 of 4 PageID #: 6
        Before the defendant committed the offense charged in Count Three, the defendant was

convicted of a serious drug felony, for which he served more than 12 months of imprisonment and

for which he was released from serving any term of imprisonment related to that offense within 15

years of the commencement of the instant offense.

                                            COUNT FOUR

        THE GRAND JURY FURTHER CHARGES:

        On or about May 29, 2019, in the Middle District of Tennessee, CONLEY JOHNSON,

aka "Con," did knowingly and intentionally possess with intent to distribute and distribute a

quantity of a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance; and a quantity of a mixture and substance containing a detectable amount of

N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, commonly known as fentanyl, a

Schedule II controlled substance.

        In violation of Title 21, United States Code, Section 841(a)(1).

Before the defendant committed the offense charged in Count Four, the defendant was convicted

of a serious drug felony, for which he served more than 12 months of imprisonment and for

which he was released from serving any term of imprisonment related to that offense within 15

years of the commencement of the instant offense.

                                     CRIMINAL FORFEITURE

        1.      The allegations contained in this Indictment are re-alleged and incorporated by

reference as if fully set forth in support of this forfeiture.

        2.      Upon conviction of the drug conspiracy charged in Count One of this Indictment,

or the drug possession with intent to distribute and/or drug distributions in any one of Counts Two,




                                                    3

       Case 3:19-cr-00323 Document 3 Filed 12/18/19 Page 3 of 4 PageID #: 7
Three, or Four, the defendant, the defendant, CONLEY JOHNSON, aka "Con," shall forfeit to

the United States, pursuant to Title 21, United States Code, Section 853:

       (A)      any property constituting, or derived from, any proceeds the person obtained

               directly or indirectly as a result of said violation; and

       (B)      any and all property used, or intended to be used, in any manner or part to commit

--             or to facilitate the commission of such violation,

including but not limited to a money judgment in an amount to be determined representing the

proceeds of the offense, or the property used, or intend to be used, or to commit or facilitate the

commission of the offense.




DONALD Q.COCHRAN
UNIT TATES ATTORNEY



AMANDA I OPF
ASSISTANT TED STATES ATTORNEY




                                                  I

      Case 3:19-cr-00323 Document 3 Filed 12/18/19 Page 4 of 4 PageID #: 8
